DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/20/2022 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite “about” when describing a size.  The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant uses the term in the specification to describe a broad range: “about 16 inches to about 50 inches”, “about 900-24,500 CFM” and “about 0.8 to about 7 inches of water gauge”.  It cannot be determined if “about” is limited to manufacturing tolerances or significant digits or some other standard.  Thus, the term has no standard for ascertaining its legal meaning.
Claims 18-20 are unclear for their dependency from claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8-10, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamissans Bou US 8967949 in view of Downs US 3217976.
Regarding claim 1, Gamissans Bou discloses a fan assembly, comprising: 
an external housing (7); 
an inlet positioned inside the external housing (Fig. 6); 
an internal housing (1, 2 and 3; see col. 3 ln. 18-20) positioned inside the external housing (Fig. 6), the internal housing including: 
an outer internal housing (1, 2 and 3); 
an inner internal housing at least partially disposed within the outer internal housing (Fig. 6), the inner internal housing defining an internal cavity (Fig. 6), and the inner internal housing (1) having: 
a first diameter at a first end (2); 
a second diameter at a second end (3); and 
a maximum diameter between the first and second ends (at 1), and having a curved exterior surface (curved in the circumferential direction) for defining an annulus between the inner internal housing and the external housing (Fig. 6); and 
stator blades (Fig. 6) extending between the inner internal housing (at 1) and the outer internal housing (7); 
an electric motor (5) housed inside the internal cavity defined by the inner internal housing, the electric motor having a motor shaft (Fig. 6); and 

    PNG
    media_image1.png
    718
    954
    media_image1.png
    Greyscale
a fan wheel (6) having a hub coupled to the motor shaft (Fig. 6), the fan wheel including fan blades extending from the hub to an inner surface of a wheel cone (2, note Applicant also allows for outer internal housing to be continuous with the wheel cone [0010]), the hub having a dome-shape (Fig. 6) with a diameter matching the first diameter of the inner internal housing (Fig. 6).
However, it does not teach that the inlet is a bell inlet; the inner internal housing having its maximum diameter greater than the first and second diameters; the stator blades having an air-foil shape.
Downs teaches a fan assembly comprising an inlet that is a bell inlet (23) in order to smoothly draw air into the impeller; the inner internal housing (26) having its maximum diameter greater than the diameters at its first (upstream) and second (downstream) ends (Fig. 2) in order to minimize losses due to turbulent boundary layer interactions (col. 3 ln. 46-52); and that the stator blades (34) have an airfoil shape (Fig. 3) in order to direct air into a substantially parallel flow with the central axis of the fan thereby minimizing losses (col. 3 ln. 35-45).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fan assembly as taught by Gamissans Bou by utilizing a bell inlet, curved inner internal housing, and airfoil shaped stator blades as taught by Downs in order to reduce losses and ensure the smooth flow of airflow. 
Regarding claim 5, Gamissans Bou further discloses that the outer internal housing (1, 2 and 3) defines an inner surface that is continuous with the inner surface of the wheel cone (Fig. 6).
Regarding claim 6, Gamissans Bou further discloses that the inner surface defined by the outer internal housing (at 2 and 3) is inclined at an angle with respect to a central axis of the internal housing (Fig. 6).
Regarding claim 8, Downs further teaches that the annulus increases in size from the maximum diameter of the inner internal housing to an end of the external housing (Fig. 2).
Regarding claim 9, Gamissans Bou does not teach that the fan assembly is mounted in an array of fan assemblies configured for cooling a data center (intended use).
It has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Since the combination is used to provide air driving means and providing an array of fan assemblies would only produce an expected increase the amount of air to be driven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fan assembly into an array in order to provide an increase in the amount of air to be driven. See MPEP 2144.04 (VI)(B).
It is noted that claim 9 contains a recitation of the intended use of the claimed invention.  However, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, moving air through a data center does not require any new structure.  Thus, an array of fan assemblies according to the combination, would capable of moving air through a data center, causing the displacement of warm air with relatively cooler air, which would result in a cooling effect.
Regarding claim 10, Gamissans Bou discloses an internal housing (1, 2 and 3) for a fan assembly, comprising: 
an outer internal housing (1, 2 and 3); 
an inner internal housing at least partially disposed within the outer internal housing (Fig. 6), the inner internal housing defining an internal cavity (Fig. 6), and the inner internal housing (1) having: 
a first diameter at a first end (2); 
a second diameter at a second end (3); and 
a maximum diameter between the first and second ends (at 1), and having a curved exterior surface (curved in the circumferential direction) for the inner internal housing extending from the first end to the second end (Fig. 6); and 
stator blades (Fig. 6) extending between the inner internal housing (at 1) and the outer internal housing (7).
However, it does not teach that; the inner internal housing having its maximum diameter greater than the first and second diameters.
Downs teaches a fan assembly comprising the inner internal housing (26) having its maximum diameter greater than the diameters at its first (upstream) and second (downstream) ends (Fig. 2) in order to minimize losses due to turbulent boundary layer interactions (col. 3 ln. 46-52).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fan assembly as taught by Gamissans Bou by utilizing a curved inner internal housing as taught by Downs in order to reduce losses and ensure the smooth flow of airflow. 
Regarding claim 14, see claims 5-6 above.
Regarding claim 16, Gamissans Bou discloses a fan assembly, comprising: 
an external housing (7); 
an inlet positioned inside the external housing (Fig. 6); 
an internal housing (1, 2 and 3; see col. 3 ln. 18-20) positioned inside the external housing (Fig. 6), the internal housing including: 
an outer internal housing (1, 2 and 3); 
an inner internal housing at least partially disposed within the outer internal housing (Fig. 6), the inner internal housing defining an internal cavity (Fig. 6), and the inner internal housing (1) having: 
a first diameter at a first end (2); 
a second diameter at a second end (3); and 
a maximum diameter between the first and second ends (at 1), and having a curved exterior surface (curved in the circumferential direction) for defining an annulus between the inner internal housing and the external housing (Fig. 6); and 
stator blades (Fig. 6) extending between the inner internal housing (at 1) and the outer internal housing (7); 
an electric motor (5) housed inside the internal cavity defined by the inner internal housing, the electric motor having a motor shaft (Fig. 6); and 
a fan wheel (6) having a hub coupled to the motor shaft (Fig. 6), the fan wheel including fan blades extending from the hub to an inner surface of a wheel cone (2, note Applicant also allows for outer internal housing to be continuous with the wheel cone [0010]).
However, it does not teach that the inlet is a bell inlet; and that the annulus increases in size by about 80% from the maximum diameter of the inner internal housing to an end of the external housing.
Downs teaches a fan assembly comprising an inlet that is a bell inlet (23) in order to smoothly draw air into the impeller.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fan assembly as taught by Gamissans Bou by utilizing a bell inlet as taught by Downs in order to reduce losses and ensure the smooth flow of airflow.
It is well understood that in the design of diffusers that that amount of volume expansion has a direct impact on the amount of static pressure that is recovered.  Thus, the amount that the annulus increases is a result effective variable.  Unless Applicant can show that the particular size increase of the annulus is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to discover the optimum or workable ranges by routine experimentation the length of the inner internal housing while maintaining a slop of 7 degrees as taught by Downs in order to maintain minimal losses to boundary layer turbulence while also maximizing static pressure recovery.
Regarding claim 17, Downs further teaches that the bell inlet defines an inlet diameter (Fig. 2), the annulus defines an outer diameter (Fig. 2), and the outer diameter of the annulus is about 50% larger than the inlet diameter (Fig. 2).

    PNG
    media_image2.png
    623
    801
    media_image2.png
    Greyscale

Regarding claim 20, see claims 5-6 above.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gamissans Bou US 8967949 in view of Downs US 3217976 as applied to claim 1 above and further in view of Gindele US 9737182.
Regarding claim 7, Gamissans Bou does not teach that at least one of the stator blades includes a channel extending from the internal cavity to the outer internal housing.  
Gindele teaches a fan assembly comprising guide vanes (36) include a channel (77, Fig. 17) extending from an internal cavity (inside 35 for housing motor 10, see Fig. 7) to an outer internal housing (38) in order to connect cables to the electric motor (col. 10 ln. 35-36).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stator vanes as taught by Gamissans Bou by utilizing an internal channel as taught by Gindele in order to allow for connecting cables to the electric motor.
Regarding claim 15, see claim 7 above.

Allowable Subject Matter
Claims 2-4, 11-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-3, 11-12 and 18-19, the prior art, Gamissans Bou, requires the internal housing (1-3) to be separate components in order to facilitate assembly and disassembly for repair.  To make the components monolithic without welds or attachment features would defeat the reparability of Gamissans Bou’s fan.  While a modification to obtain this feature is technically possible through modern 3D printing, to employ such a method of manufacture with this particular prior art would be the result of impermissible hindsight .
It is noted that “weld” requires the joining of two pre-existing components, while 3D printing does not require any pre-existing component for the first layer and subsequent layers only require a single pre-existing layer.  This difference precludes any 112d issues arising from a possible interpretation that the fusion of layers in 3D printing as “welds”.
Regarding claims 4 and 13, Milana US 20060286924 shows that it is know in the art of fans to manufacture the external housings of galvanized steel ([0008]). Further it is known in the art to utilized motors with spark resistance with being operated in hazardous environments.  However, the claim does not require that the motor’s housing be made of a material with spark resistance, rather the claim requires that the internal housing be made of a spark resistance housing.  This is not found in the prior art.  Thus, this is the novel and non-obvious feature supporting patentability.
Examiner’s note regarding the “X” references found on “Other reference” dated 5/20/2022.  Document WO2017186565 fails to show a monolithic inner housing without attachment features or welds.  Document WO2019092358 shows a singular hashing for all components despite those components being clearly separate.  For example, the drive motor 18 is shown as being singular with its drive shaft 19 and impeller 7.  These components must move relative to each other in order to properly function.  Thus, the singular hashing appears to be a shorthand rather than an attempt to show monolithic construction. Document BE431438 fails to show an outer housing per claim 1 as well as a monolithic nature of an inner housing per claim 2.  Finally, all the documents fail to make mention of “galvanized steel” or “spark resistance”.  For these reasons, the references are acknowledged as pertinent but do not teach all the limitations of all the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milana US 20060286924 as described above. Doe US 2467296 for a fan with an external and internal housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745